Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 5, 7, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Byatt (GB 2,305,865) in view of Nigrelli (4,787,632) and Salopek (DE 3,417,595).  Note the basis for the rejections set forth in the office action filed May 20, 2022.  
Regarding the amendments to claim 1, it is noted that lines 20 and 21 of instant claim 1 state that the first edge of the sloping section defines the tip of the prong.  Further, lines 31 and 32 state that the tips are sharp and arranged on the outer side of the prong.  This arrangement is taught by Byatt.  Note the examiner’s notations identifying the sloping section for the end part of the prong.  The sloping section is the tip of the prong.  The sloping section includes a first edge that is part of the tip of the prong and is a sharp edge.  Thus, Byatt defines a tip that is sharp and is arranged on the outer side of the prong as recited.    

    PNG
    media_image1.png
    728
    652
    media_image1.png
    Greyscale


Claims 8, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Byatt (GB 2,305,865) in view of Nigrelli (4,787,632), Salopek (DE 3,417,595) and Maraschiello (D497,656).  Note the basis for the rejections set forth in the office action filed May 20, 2022.  
Claims 1, 2, 5, 7, 10, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Byatt (GB 2,305,865) in view of Nigrelli (4,787,632).  Note the basis for the rejections set forth in the office action filed May 20, 2022.  Regarding the amendments to claim 1, it is noted that lines 20 and 21 of instant claim 1 state that the first edge of the sloping section defines the tip of the prong.  Further, lines 31 and 32 state that the tips are sharp and arranged on the outer side of the prong.  This arrangement is taught by Byatt.  Note the examiner’s notations identifying the sloping section for the end part of the prong.  The sloping section is the tip of the prong.  The sloping section includes a first edge that is part of the tip of the prong and is a sharp edge.  Thus, Byatt defines a tip that is sharp and is arranged on the outer side of the prong as recited.  


    PNG
    media_image2.png
    490
    634
    media_image2.png
    Greyscale

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Byatt (GB 2,305,865) in view of Nigrelli (4,787,632) and Pugh (5,460,366).  Note the basis for the rejections set forth in the office action filed May 20, 2022.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Byatt (GB 2,305,865) in view of Nigrelli (4,787,632) and Lipcznski (US 2009/0033109).  Note the basis for the rejections set forth in the office action filed May 20, 2022.  
Claims 6, 8, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Byatt (GB 2,305,865) in view of Nigrelli (4,787,632) and Maraschiello (D497,656)).  Note the basis for the rejections set forth in the office action filed May 20, 2022.  
Claims 1, 2, 4, 5, 7, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Byatt (GB 2,305,865) in view of Nigrelli (4,787,632) and Grosscurth (GB 2,035,185).    Regarding claim 1, Byatt discloses a golf ball retriever comprising a base (1) having first and second surfaces and an edge therebetween. Note Figures 1-3 showing a finger (6) for insertion into a golf club handle.  Note page 4, lines 13-17 and page 5, lines 17-22. The finger (6) is shown as being fixed in a central area on the first surface and defining a longitudinal axis of the retriever. Byatt also includes three prongs (2) extending in a direction opposite to the pin. The prongs are an elongated structure that define an outer side and an inner side and an end part. Note the examiner’s notation on Figure 3 of Byatt above identifying the second edge on the inner side closer to the second surface level than the first edge. Figure 3 of Byatt shows that the portions of the prong above the second edge are smaller than the thickness at the second edge.
However, Byatt lacks the teaching for the second surface level to be a horizontal level as recited. Nigrelli reveals that it is known in the art of ball retrieves to form the ball retriever with a pin (27) that is inserted into the handle of a golf club and a plurality of prongs (18, 22) that extend from a base (17). Note Figures 2 and 3 showing the base with horizontal first and second surfaces and an edge therebetween. It would have been obvious to one of ordinary skill in the art to replace the base as taught by Byatt with the planar base of Nigrelli in order to provide an alternative base design for the prongs to extend from. This modification is seen as an obvious change in shape given the teachings of Byatt and Nigrelli. Note MPEP 2144.04(IV)(B).
Regarding the limitation for the tips of the prongs to be sharp parts that are arranged on the outer side of the prong, it is noted that the prongs of Byatt are not sharp, pointed tips.  Grosscurth reveals that it is known in the art of golf ball retrievers to form the prongs of the retriever with sharp, pointed ends.  Note Figures 1 and 2.  Further, note page 1, lines 73-95 of Grosscurth stating that the shape of the prongs facilitates entry of the golf ball into the retriever.  It would have been obvious to one of ordinary skill in the art to form the ends of the prongs of Byatt with sharp, pointed ends in order to facilitate insertion of the golf ball between the prongs.  
Regarding the limitation for the distances between the longitudinal axis and the tips of the prongs to be greater than the radius of a golf ball, note page 4, lines 18-36 of Byatt stating that the cam surfaces (3a) rest on the ball and then the retriever is forced downwards to flex the prongs (2) outward to pass over the ball. Note the examiner’s notations on Figure 1 of Byatt below identifying a golf ball resting on the cam surfaces 3a and the first edges of the tip of the prong. Thus, Byatt teaches for the distances of the tips of the prongs to the longitudinal axis to be greater than the radius of a golf ball.  In the alternative, note page 1, lines 64-72 of Grosscurth stating that the ends of his prongs are spaced at least slightly greater than that of a golf ball.  Note page 1, lines 73-95 stating that the shape of the prongs facilitates insertion of the golf ball into the retriever.  It would have been obvious to one of ordinary skill in the art to space the tips of the prongs of the combination greater than the diameter of a golf ball in order to facilitate insertion of the golf ball therein.  Note the examiner’s notations on Figure 1 of Byatt including the sharp, pointed tips of the combination of Byatt in view of Grosscurth.  

    PNG
    media_image3.png
    490
    634
    media_image3.png
    Greyscale

Regarding claim 2, Byatt teaches first and second edges that are arranged horizontally. Note Figures 1 and 3. 
Regarding claim 5, the combination of Byatt in view of Nigrelli teaches a first surface that is flat. 
Regarding claim 7, note Figure 3 of Byatt showing the prongs arranged symmetrically about the longitudinal axis in the retriever of Byatt. 
Regarding claim 10, note Figures 1 and 3 of Byatt showing the horizontal cross-section for the prongs of Byatt as quadrangles. 
Regarding claim 11, note Figure 1 of Byatt showing the outer side of the prongs as being vertical.
Regarding claim 13, note Figure 3 of Byatt showing the sloping section of the prong. The combination of the sloping section with the flat surface of the second surface as taught by Nigrelli appears to be between 30-70 degrees. Further, note page 4, lines 31-36 of Byatt stating that the removal of the ball from the retriever is accomplished by pulling the ball away from the body portion (1) and utilizing the cam surfaces (3b) to deflect the legs outwards to permit the ball to pass between the prongs (3). Thus, the angle of the sloping surfaces (3b) is seen as a result-effective variable, i.e., a variable which achieves a recognized result. Note MPEP 2144.05(ID(B). It would have been obvious to one of ordinary skill in the art to modify the angle of the sloping sections (3b) of Byatt to 30-70 degrees with respect to the horizontal surface in order to alter the amount of force necessary to remove the ball from the retriever. The particular angle for the sloping section is considered to be obvious given the teachings of Byatt and lacking a showing of criticality for the particular angle and because it appears that the angle as taught by Byatt accomplishes similar purposes.
Regarding claim 14, note the rejection of claim 1, particularly the examiner’s notations on Figure 1 of Byatt above identifying the first and second edges. As shown, the first edges define a diameter that is larger than that of a golf ball and the second edges define a second diameter that is smaller than that of a golf ball.
Regarding claim 15, note page 4, lines 18-36 of Byatt stating that the cam surfaces (3a) rest on the ball and then the device is forced downwards to flex the prongs (2) outward to pass over the ball. Thus, Byatt teaches that the prongs clamp the golf ball therein and permit removal.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Byatt (GB 2,305,865) in view of Nigrelli (4,787,632), Grosscurth (GB 2,035,185) and Pugh (5,460,366). Regarding claim 3, the combination of Byatt in view of Nigrelli and Grosscurth lacks the teaching for the first edge to be greater in length that the second edge. Pugh reveals that it is known in the art of golf ball retrievers comprising a plurality of prongs (7) to form the prongs with a taper so that the prongs can contact dimples in the surface of the ball for improved retrieval. Note column 3, lines 25-28. It would have been obvious to one of ordinary skill in the art to form the prongs of Byatt with tapering ends in order to permit the tips of the prong to contact the dimple for facilitating retrieval of the ball.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Byatt (GB 2,305,865) in view of Nigrelli (4,787,632), Grosscurth (GB 2,035,185) and Lipcznski (US 2009/0033109). Regarding claim 4, the combination of Byatt in view of Nigrelli and Grosscurth lacks the teaching for the distance between the second surface level and the second edge to be greater than the radius of a golf ball. Lipcznski reveals that it is known in the art of golf ball retrievers comprising a plurality of prongs (14) to form the prongs long enough that they may retain a plurality of golf balls (30) therein. Note Figure 3. It would have been obvious to one of ordinary skill in the art to provide the prongs of Byatt such that the distance between the second surface level and the second edge is greater than the radius of a golf ball in order to permit the retriever to retrieve and store more than one golf ball.
Claims 6, 8, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Byatt (GB 2,305,865) in view of Nigrelli (4,787,632), Grosscurth (GB 2,035,185) and Maraschiello (D497,656). Regarding claim 6, the combination of Byatt in view of Nigrelli and Grosscurth lacks the teaching for the prongs to follow the curvature of a golf ball. Maraschiello reveals that it is known in the art of ball retrievers to provide a curved surface for the ball retriever. Note Figure 1. It would have been obvious to one of ordinary skill in the art to provide the prongs of Byatt with curved surfaces that follow the curvature of a golf ball in order to securely receive the golf ball within the pocket defined by the prongs.
Regarding claim 8, the combination of Byatt in view of Nigrelli and Grosscurth lacks the teaching for four prongs arranged symmetrically. Maraschiello reveals that it is known in the art of ball retrievers to provide four symmetrically arranged prongs. Note Figures 1 and 5. It would have been obvious to one of ordinary skill in the art to provide four prongs instead of three in order to better grip the ball in the retriever.
Regarding claim 9, the combination teaches that additional prongs may be used for ball retrievers. It would have been obvious to one of ordinary skill in the art to provide six prongs in order to better grip the ball in the retriever. It is noted that this modification is an obvious duplication of parts given the teachings of Byatt and Maraschiello and lacking a showing of significance. Note MPEP 2144.04(VI)(B).
Regarding claim 12, Byatt teaches a pin for insertion into the vent hole of a golf club but lacks the teaching for the grooves on the pin. Maraschiello reveals a golf club retriever including a pin having a groove thereon. Note Figure 1. It would have been obvious to one of ordinary skill in the art to replace the pin of Byatt with that of Maraschiello in order to provide an alternative pin design that is capable of insertion into the vent hole of a handle. It is noted that the groove as taught by Maraschiello is obviously capable of keeping the pin the vent hole in the grip of a golf club to some extent.
Response to Arguments
Applicant's arguments filed September 20, 2022 have been fully considered but they are not persuasive.  Regarding the reference to Byatt, the applicant contends that the prior art lacks the teaching for the tips of the prongs to comprise sharp ends.  The applicant also states that there is no suggestion to modify the tips of Byatt to provide sharp ends for inserting his device into the ground around the golf ball because Byatt is directed to a golf ball retriever.  However, these arguments not persuasive.  First, it is noted that the instant claims do not particularly claim a sharp pointed tip as applicant appears to be arguing.  Claim 1 states that the first edge of the sloping section defines the tip of the prong and that the tips are sharp and arranged on the outer side of the prong.  This arrangement is taught by Byatt.  Note the examiner’s notations identifying the sloping section for the end part of the prong.  The sloping section is the tip of the prong.  The sloping section includes a first edge that is part of the tip of the prong and is a sharp edge.  Thus, Byatt defines a tip that is sharp and is arranged on the outer side of the prong as recited.  It appears that the applicant is contending that Byatt does not teach a sharp pointed end for the tip of the prong but that language is not recited in the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Here, claim 1 merely defines a tip that is sharp which is met by the sharp corner of Byatt.  
In the alternative, it is noted that claim 1 is also rejected over the combination of Byatt in view of Nigrelli and Grosscurth.  Here, Grosscurth teaches that it is known in the art of golf ball retrievers to form the prongs of the retriever with sharp, pointed tips.  Note Figures 1 and 2.  Further, Grosscurth states that the shapes of his prongs facilitates insertion of the golf ball into the retriever.  Note page 1, lines 73-95.  It would have been obvious to one of ordinary skill in the art to provide the prongs of Byatt with the sharp, pointed tips of Grosscurth in order to facilitate insertion of the golf ball into the retriever tool.  
Regarding the applicant’s argument that the tips of Byatt would not be suitable for repairing divots in the golf course, it is first noted that the claims do not define this intended use.  Secondly, this argument relates to the intended use of the invention.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here, the ends of Byatt even though duller than the instant invention would obviously be capable of insertion into the ground and thus, would appear to meet any intended use limitation added to the claims.  
Further, as stated above, instant claim 1 is alternatively rejected over the combination of Byatt in view of Nigrelli and Grosscurth where Grosscurth teaches that it is known in the art of golf ball retrievers to provide the prongs of the retriever with sharp, pointed ends.  These ends would obviously be capable of insertion into the ground and thus, would appear to meet any intended use recitation added to the claims. 
Regarding the secondary references to Salopek, Maraschiello, Pugh and Lipcznski, it is noted that these references are not relied upon for teaching the sharp tips for the prongs.  As stated above, the reference to Byatt alone, or Byatt in view of Grosscurth teaches the sharp tips for the prongs of the device.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/            Primary Examiner, Art Unit 3711